DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 03/03/2021 has been entered and is currently under consideration.  Claims 1-33 allowed.
Election/Restriction
Claims 1-21 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22-33, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/06/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-33 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Wolfe et al. (US 2016/0151957 of record) hereinafter Wolfe teaches:
A blow molder system (blow molder system 4) comprising:
a blow molder that produces containers from preforms (blow molder 6), wherein the blow molder comprises:
a plurality of molds ([0053]); and
a blow molder sensor for sensing an operating condition of the blow molder (mold temperature sensor; [0048]);
a container inspection system for inspecting the containers produced by the blow molder (inspection system 50, 103); and
a blow molder controller that is in communication with the blow molder and the container inspection system (blow molder control system 100; [0048, 0056-0057]), wherein the blow molder controller is configured to:
receive outputs from the blow molder sensor and the container inspection system ([0048, 0056-0057, 0087-0090]);
determine a set of blow molder input parameters for the blow molder that drives the containers generated by the blow molder toward a desired container characteristic ([0056, 0087-0090]),
wherein the set of blow molder input parameters are determined based on the outputs from the container inspection system and blow molder sensor ([0048, 0056-0057, 0087-0090]); and
output the set of blow molder input parameters to the blow molder for implementation by the blow molder ([0056, 0087-0090]).
Wolfe does not teach wherein the set of blow molder input parameters are determined based on operating cost data for the blow molder, wherein the operating cost data comprises energy costs for operating the blow molder.
In the same field of endeavor regarding plastic processing, Betsche et al. (US 8463422 of record) hereinafter Betsche teaches a controller that determines input parameters are based on operating cost data for the apparatus, wherein the operating cost data comprises energy costs for apparatus for the motivation of increasing energy efficiency and reducing costs (col 1, ln 51-col 2, ln 41; col 5, ln 23-47).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the controller as taught by Wolfe to utilize operating/energy cost data as taught by Betsche in order to increase efficiency and reduce costs.
Wolfe in view of Betsche does not teach wherein the blow molder controller determines the set of blow molder input parameters by determining the set of blow molder input parameters that optimize a 
The prior art of record does not teach all the limitations of the claim and is therefore allowed.
Similarly, regarding claim 22, the prior art of record does no teach a method wherein determining the set of blow molder input parameters comprises determining the set of blow molder input parameters that optimize a plurality of factors, wherein the plurality of factors comprise: satisfaction of the desired container characteristic; time to reach the desired container characteristic; and operating costs for the blow molder to implement the set of blow molder input parameters, wherein the operating costs are based on the operating cost data for the blow molder.
Regarding claim 4, Wolfe teaches:
A blow molder system (blow molder system 4) comprising:
a blow molder that produces containers from preforms (blow molder 6), wherein the blow molder comprises:
a plurality of molds ([0053]); and
a blow molder sensor for sensing an operating condition of the blow molder (mold temperature sensor; [0048]);
a container inspection system for inspecting the containers produced by the blow molder (inspection system 50, 103); and
a blow molder controller that is in communication with the blow molder and the container inspection system (blow molder control system 100; [0048, 0056-0057]), wherein the blow molder controller is configured to:
receive outputs from the blow molder sensor and the container inspection system ([0048, 0056-0057, 0087-0090]);
determine a set of blow molder input parameters for the blow molder that drives the containers generated by the blow molder toward a desired container characteristic ([0056, 0087-0090]),
wherein the set of blow molder input parameters are determined based on the outputs from the container inspection system and blow molder sensor ([0048, 0056-0057, 0087-0090]); and
output the set of blow molder input parameters to the blow molder for implementation by the blow molder ([0056, 0087-0090]).
Wolfe does not teach wherein the set of blow molder input parameters are determined based on operating cost data for the blow molder, wherein the operating cost data comprises energy costs for operating the blow molder.
In the same field of endeavor regarding plastic processing, Betsche teaches a controller that determines input parameters are based on operating cost data for the apparatus, wherein the operating cost data comprises energy costs for apparatus for the motivation of increasing energy efficiency and reducing costs (col 1, ln 51-col 2, ln 41; col 5, ln 23-47).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the controller as taught by Wolfe to utilize operating/energy cost data as taught by Betsche in order to increase efficiency and reduce costs.
The prior art of record does not teach all the limitations of the claim and is therefore indicated for allowable subject matter.
Similarly, regarding claim 26, the prior art of record does no teach a method wherein the operating cost data for the blow molder comprises incremental costs to make changes to the operating parameters of the blow molder, wherein the incremental costs are based, at least in part, on the energy costs for operating the blow molder.
Claims 2-3, 5-21, 23-25, and 27-33 are allowed at least due to dependency on the above claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                           



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743